Exhibit 10.3

 

LOGO [g337552g07g99.jpg]   

CLIFFORD CHANCE LLP

ADVOCATEN SOLICITORS NOTARIS

BELASTINGADVISEURS

       EXECUTION COPY   

COOPERAGE RECEIVABLES FINANCE B.V.

AS MAIN SPV

NIEUW AMSTERDAM RECEIVABLES CORPORATION

AS CONDUIT PURCHASER

GREIF COORDINATION CENTER B.V.B.A.

AS MASTER SERVICER, BELGIAN INTERMEDIARY AND ORIGINATORS’ AGENT

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.

AS ITALIAN INTERMEDIARY

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS

RABOBANK INTERNATIONAL), LONDON BRANCH

AS COMMITTED PURCHASER, FACILITY AGENT AND FUNDING ADMINISTRATOR

 

 

NIEUW AMSTERDAM RECEIVABLES PURCHASE

AGREEMENT

DATED 27 APRIL 2012

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page

 

1.  

Definitions, Interpretation and Common Terms

     2    2.  

Conditions Precedent

     2    3.  

Sales

     3    4.  

Purchase Procedures

     5    5.  

Payment of Purchase Price and Use of Proceeds

     6    6.  

Payments

     6    7.  

Assignment

     7    8.  

Collections During the Revolving Period

     9    9.  

Collections After the Revolving Period

     10    10.  

Proceeds of Subordinated Loans

     11    11.  

Tranches

     11    12.  

Yield and Fees

     11    13.  

Illegality

     12    14.  

Indemnity for Reserves and Expenses

     12    15.  

Indemnity for Taxes

     13    16.  

Mandatory Costs

     14    17.  

Mitigation Obligations

     14    18.  

Further Assurance

     15    19.  

Extension of Scheduled Facility Maturity Date

     16    20.  

Representations and Warranties

     16    21.  

Deemed Collections

     16    22.  

Covenants and Undertakings

     17    23.  

Collection of the Purchased Receivables

     17    24.  

Indemnities

     19    25.  

Default Interest

     21    26.  

Assignability

     21    27.  

The Funding Administrator's Rights, Powers and Discretions

     24    28.  

Termination

     25    29.  

Governing Law and Jurisdiction

     25    Schedule 1 Form of Investment Request      26   

 

- i -



--------------------------------------------------------------------------------

Schedule 1 Form of Investment Request

     26   

Schedule 2 Form of Deed of Assignment

     28   

Schedule 3 Representations and Warranties of the Main SPV

     32   

Schedule 4 Covenants and Undertakings of the Main SPV

     36   

Schedule 5 Form of Notice of Sale and Assignment

     41   

Schedule 6 Mandatory Cost Rate

     42   

 

- ii -



--------------------------------------------------------------------------------

THIS NIEUW AMSTERDAM RECEIVABLES PURCHASE AGREEMENT (the “Agreement”) is made on
27 April 2012

AMONG:

 

(1) COOPERAGE RECEIVABLES FINANCE B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands and its registered office at Naritaweg 165, 1043 BW
Amsterdam, The Netherlands (the “Main SPV”);

 

(2) NIEUW AMSTERDAM RECEIVABLES CORPORATION, a corporation organised under the
laws of the State of Delaware, having its registered office at c/o Global
Securitization Services, LLC, 68 South Service Road, Suite 120, Melville, New
York 11747, U.S.A., as conduit purchaser (the “Conduit Purchaser”);

 

(3) GREIF COORDINATION CENTER B.V.B.A., a company incorporated under Belgian
law, registered with the register of legal entities (RPM/RPR) under the number
0438.202.052, Commercial Court of Antwerp, Belgium, whose registered office is
at Beukenlei 24, 2960 Brecht, Belgium as master servicer (in such capacity the
“Master Servicer”), as originators’ agent (in such capacity, the “Originators’
Agent”) and as Belgian intermediary (in such capacity, the “Belgian
Intermediary”);

 

(4) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., a cooperative with
limited liability (coöperatie met beperkte aansprakelijkheid) incorporated under
the laws of The Netherlands having its corporate seat (statutaire zetel) in
Amsterdam, The Netherlands as intermediate seller (in such capacity, the
“Italian Intermediary”);

 

(5) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK
INTERNATIONAL), LONDON BRANCH, a cooperative with limited liability (coöperatie
met beperkte aansprakelijkheid) incorporated under the laws of The Netherlands
having its corporate seat (statutaire zetel) in Amsterdam, The Netherlands,
acting through its office at Thames Court, One Queenhithe, London, EC4V 3RL,
United Kingdom, as committed purchaser (in such capacity, the “Committed
Purchaser” and, together with the Conduit Purchaser, the “Funding Purchasers”
and each, a “Funding Purchaser”), as funding administrator (in such capacity,
the “Funding Administrator”) and as facility agent (in such capacity, the
“Facility Agent”).

WHEREAS

 

(A) The Main SPV shall from time to time acquire Purchased Receivables pursuant
to the Onward Sale Agreements.

 

(B) The Main SPV and the Funding Purchasers agree, upon the terms and subject to
the conditions of this Agreement, that the Main SPV shall be entitled to, and
shall, from time to time during the Revolving Period, sell and assign all of its
right, title and interest in the Purchased Receivables to the Funding
Administrator, for the account of the Funding Purchasers, on a non-recourse
basis.

 

- 1 -



--------------------------------------------------------------------------------

(C) The Master Servicer will agree to administer, collect and enforce the
Purchased Receivables transferred hereunder pursuant to the Servicing Agreement.

 

(D) To fund its acquisitions under the Onward Sale Agreements, the Main SPV may
from time to time request Investments from the Funding Purchasers on the terms
and conditions of this Agreement.

 

(E) The Conduit Purchaser may, in its sole discretion, make Incremental
Investments so requested from time to time, and if the Conduit Purchaser elects
not to make any such Investment, the Committed Purchaser has agreed that it
shall make an Incremental Investment in an amount of such Investment, in each
case subject to the terms and conditions of this Agreement.

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS, INTERPRETATION AND COMMON TERMS

 

1.1 Unless otherwise defined in this Agreement or the context otherwise
requires, words and expressions used in this Agreement have the meanings and
constructions ascribed to them as set out in Clause 1.1 of the Master
Definitions Agreement which is dated 27 April 2012 between, inter alia, the
parties hereto (as the same may be amended, varied or supplemented from time to
time with the consent of the parties to this Agreement, the “Master Definitions
Agreement”). Clause 1.2 of the Master Definitions Agreement is incorporated
herein by reference. Accordingly, this Agreement shall be construed in
accordance with the principles of construction and interpretation set out in
such Clause 1.2 of the Master Definitions Agreement.

 

1.2 The Common Terms apply to this Agreement and shall be binding on the parties
to this Agreement as if set out in full in this Agreement.

 

1.3 If there is any conflict between the provisions of the Master Definitions
Agreement and the provisions of this Agreement, the provisions of this Agreement
shall prevail.

 

1.4 Clause 29 shall apply mutatis mutandis to the Common Terms incorporated into
this Agreement as if set out in full in this Agreement.

 

1.5 For the purpose of Clause 2 of the Master Definitions Agreement, the Main
SPV is designated as an Obligor and the Funding Purchasers, the Facility Agent
and the Funding Administrator each as an Obligee.

 

2. CONDITIONS PRECEDENT

 

2.1 The effectiveness of the Commitment of the Committed Purchaser and the
making of the initial Incremental Investment hereunder is subject to the Initial
Conditions Precedent being fulfilled to the satisfaction of, or waived by (as
applicable), the Facility Agent.

 

- 2 -



--------------------------------------------------------------------------------

2.2 The effectiveness of the Commitment of the Committed Purchaser, the making
of each Incremental Investment (including the initial Incremental Investment)
and each Reinvestment hereunder is subject to the Ongoing Conditions Precedent
being fulfilled to the satisfaction of, or waived by (as applicable) the
Facility Agent on the date of such Incremental Investment or Reinvestment (and
acceptance of the proceeds of any such Incremental Investment or Reinvestment
shall be deemed a representation and warranty by the Main SPV that the Ongoing
Conditions Precedent have been satisfied on such date and that such request is
in conformity with the terms of the Transaction Documents).

 

3. SALES

 

3.1 On the terms and subject to the conditions hereof, the Main SPV hereby
agrees to sell and hereby sells (a) on the Closing Date (being the date of the
initial Incremental Investment) all right, title and interest in the Purchased
Receivables acquired by the Main SPV on the Closing Date pursuant to the Onward
Sale Agreements, for the avoidance of doubt, together with all Related Rights
and all proceeds of or payments in respect of any and all of the foregoing,
(b) on each Business Day thereafter during the Revolving Period, all right,
title and interest in the Purchased Receivables acquired by the Main SPV on such
Business Day pursuant to the Onward Sales Agreements together, and with all
Related Rights and all proceeds of or payments in respect of any and all of the
foregoing (in the aggregate, the “Portfolio”) to the Funding Administrator (for
the account of the relevant Funding Purchasers as their interest may arise under
the terms hereof). The relevant Investments shall be made in the Approved
Currency or Approved Currencies in which the relevant Purchased Receivable are
denominated. The Funding Administrator shall hold the Portfolio for the account
of the relevant Funding Purchaser in accordance with the terms hereof and in
accordance with the respective portions of the Portfolio funded by the relevant
Funding Purchasers from time to time. The Funding Purchasers may agree between
themselves to reallocate the portions of the Investment which they hold of the
Portfolio on a Settlement Date.

 

3.2 On the terms and subject to the conditions hereof (including that the
relevant Conditions Precedent been satisfied to the satisfaction of, or waived
by the Facility Agent) in accordance with Clause 2 hereof, on the Closing Date
and thereafter on an Investment Date from time to time during the Revolving
Period, the Conduit Purchaser may in its sole discretion, and the Committed
Purchaser shall, if the Conduit Purchaser elects not to do so (provided that
such Investment could otherwise have been made under the terms hereof), make
Investments in the Portfolio in the relevant Approved Currency by making an
Incremental Investment and/or Reinvestment (to the extent not already made under
the terms of Clause 8 hereof) in Purchased Receivables and all Related Rights,
transferred under Clause 3.1 from and excluding the previous Investment Date to
and including the current Investment Date (such period, “Investment Period”);
provided that, after giving effect to such Investments (and taking into account
any Reinvestments that have occurred during the Investment Period), (1) the
Aggregate Invested Amount shall not exceed the lesser of (A) the Facility Limit
and (B) the Funding Base, and (2) the aggregate Investment of the Funding
Purchasers does not exceed the Commitment ((1) and (2) together the “Funding
Tests”).

 

- 3 -



--------------------------------------------------------------------------------

3.3 The foregoing sale, assignment and transfer does not constitute and is not
intended to result in the creation, or an assumption by the Funding
Administrator or any Funding Purchaser, of any obligation of the Main SPV, any
Originator, the Master Servicer or any other Person under or in connection with
the Portfolio.

 

3.4 On each Investment Date following the Closing Date during the Revolving
Period upon the terms and subject to the conditions hereof (including that the
Ongoing Conditions Precedent have been satisfied to the satisfaction of, or
waived by, the Facility Agent), the Conduit Purchaser may make: (a) an
Incremental Investment and/or (b) a Reinvestment in Purchased Receivables (and,
to the extent the Conduit Purchaser decides not to make an Investment, the
Committed Purchaser shall make an Incremental Investment in the Approved
Currency or Approved Currencies in an amount equal to such amount of the
Investment that the Conduit Purchaser would have made had it elected to do so
(it being understood and agreed by the parties hereto that each such Incremental
Investment shall constitute a new Investment by the Committed Purchaser
hereunder). If the Aggregate Invested Amount is to decrease on such Investment
Date, each Investment made by the relevant Funding Purchaser on such date shall
be reduced by its proportional share of the reduced Aggregate Invested Amount in
the relevant Approved Currency (and the reduction in the Aggregate Invested
Amount shall be paid in the relevant Approved Currency to the applicable Funding
Purchaser in accordance with Clause 8.6 hereof). If the Aggregate Invested
Amount is to increase on such Investment Date, each Investment by the relevant
Funding Purchaser made on such date shall be increased by its proportional share
of the increased Aggregate Invested Amount in the relevant Approved Currency
(i.e., through an Incremental Investment in accordance with the terms hereof).

 

3.5 Each purchase of Purchased Receivables hereunder shall constitute an
individual agreement to sell and assign the respective Purchased Receivable and
the Related Rights related to such Purchased Receivable and the provisions of
this Agreement shall apply to each such individual agreement.

 

3.6 The Main SPV shall, upon request of any Funding Purchaser or the Funding
Administrator, furnish such Funding Purchaser and the Funding Administrator with
all information which such Funding Purchaser or the Funding Administrator
reasonably deems necessary:

 

  (a) to determine compliance of each sale of Purchased Receivables hereunder
with the provisions of this Agreement; and

 

  (b) to identify each of the Purchased Receivables sold by the Main SPV
hereunder and the respective Related Rights and Debtors.

 

- 4 -



--------------------------------------------------------------------------------

4. PURCHASE PROCEDURES

 

4.1 The Main SPV (or the Main SPV Administrator on its behalf) shall request an
Investment in the relevant Approved Currency or Approved Currencies hereunder on
each Reporting Date (the “Reporting Date Request”) and each Special Report Date
(the “Special Report Date Request”) by submitting (or causing the Master
Servicer to execute and submit on behalf of the Main SPV) to the Funding
Administrator a written request, substantially in the form of Schedule 1 (Form
of Incremental Investment Request) hereto prior to 4.00 p.m. (London time) on
the relevant Reporting Date or the Special Report Date, as applicable. Each
Reporting Date Request shall request an Investment in the relevant Approved
Currency or Approved Currencies on each RDR Investment Date or such other time
agreed upon by the Main SPV, the Master Servicer and the Funding Administrator.
Each Special Report Date Request shall request an Investment in the relevant
Approved Currency or Approved Currencies on the fourth Business Day following
the receipt of the Special Report Date Request by the Funding Administrator (a
“SRD Investment Date”).

 

4.2 Each Investment Request shall, among other things:

 

  (a) specify (i) the amount of the requested Investment in the relevant
Approved Currency and (ii) the Aggregate Invested Amount after giving effect to
such Investment (taking into account any Reinvestments that have already
occurred in relation to the relevant Investment Period); and

 

  (b) certify that, after giving effect to the proposed Investment, the Funding
Tests are not breached.

Each Investment Request shall be irrevocable and binding on the Main SPV.

 

4.3 The Funding Administrator will promptly notify the Conduit Purchaser of its
receipt of any Investment Request. If the Conduit Purchaser rejects an
Investment Request in whole or in part, the Funding Administrator shall promptly
notify the Committed Purchaser of such rejection.

 

4.4 If the Conduit Purchaser rejects an Investment Request in whole or in part,
any Investment requested by the Main SPV in such Investment Request that would
otherwise be made by the Conduit Purchaser, then in an amount equal to such
Investment rejected by the Conduit Purchaser, the Committed Purchaser shall make
such an Incremental Investment, subject to satisfaction or waiver of the Ongoing
Conditions Precedent on the relevant Investment Date.

 

4.5 Notwithstanding anything herein to the contrary, no Funding Purchaser shall
be obligated to fund any Investment at any time after the Revolving Period or at
any time a Termination Event exists or would exist immediately after making such
Investment or if the Funding Tests would be breached.

 

4.6 On each Investment Date, the relevant Funding Purchaser(s) shall remit the
amount of any Incremental Investment requested by the Main SPV in the relevant
Approved Currency in respect of the Purchased Receivables to the Main SPV
Operating Account by 4:00 p.m. (CET) by wire transfer of same day funds. The
amount of any Collections in the Approved Currency authorised by the relevant
Funding Purchaser for Reinvestment pursuant to an Investment Request (and not
already the subject of a Reinvestment during the relevant Investment Period in
accordance with Clause 8), shall be applied as a Reinvestment on the relevant
Investment Date and shall also constitute a payment of the purchase price for
such Purchased Receivables in such Approved Currency, in an amount equal to the
amount of Collections so applied.

 

- 5 -



--------------------------------------------------------------------------------

4.7 The Main SPV shall indemnify the Funding Purchasers and the Funding
Administrator against any loss, cost or expense incurred by the Funding
Purchasers or the Funding Administrator, either directly or indirectly, as a
result of the failure by the Main SPV for any reason to accept an Investment
following the submission of an Investment Request on the date specified by the
Main SPV in the Investment Request pursuant to, and in accordance with, this
Clause 4, including any loss, cost, loss of profit or expense incurred by a
Funding Purchaser or the Funding Administrator by reason of the liquidation or
reemployment of funds acquired by the relevant Funding Purchaser (including
funds obtained by issuing Commercial Paper, obtaining deposits as loans from
third parties and reemployment of funds) to fund such Investment.

 

5. PAYMENT OF PURCHASE PRICE AND USE OF PROCEEDS

 

5.1 The Purchase Price for the Purchased Receivables shall be paid in part by
the making of Investments by the Funding Purchasers. To the extent that the
Purchase Price is not paid by the making of Investments, the remaining balance
of the Purchase Price shall constitute the deferred purchase price (the
“Deferred Purchase Price”) which shall be satisfied in accordance with Clause 8
hereof.

 

5.2 The Main SPV shall use the proceeds of the Investments only (and further
subject to Clause 10) to (a) pay the Purchase Price for the Purchased
Receivables pursuant to and in accordance with the terms of the Onward Sale
Agreements and (b) pay transaction fees, costs and expenses incurred in
connection with the consummation of the transactions contemplated by the
Transaction Documents on the Investment Date; provided that, notwithstanding
anything herein or in any other Transaction Document to the contrary, the Main
SPV shall not use all or any portion of the proceeds of any Investment to pay
the Purchase Price for any Purchased Receivable if the Report which is required
to be delivered in respect of such Investment pursuant to the Servicing
Agreement, has not been delivered on such day and the Funding Administrator
shall authorise the Main SPV to use the proceeds as set out in the first
sentence hereof as soon as reasonably practicable following receipt of such
Report.

 

6. PAYMENTS

 

6.1 The Main SPV (or the Main SPV Administrator on its behalf) shall:

 

  (a) on each Investment Date during the Revolving Period, cause all Main SPV
Available Funds to be distributed in accordance with Clause 8.6; and

 

  (b) after the end of the Revolving Period, cause all Main SPV Available Funds
to be distributed in accordance with Clause 9.2.

 

- 6 -



--------------------------------------------------------------------------------

6.2 All amounts to be paid by the Main SPV or the Master Servicer to any Funding
Purchaser, the Funding Administrator, or any Indemnified Party shall be paid no
later than 4:00 p.m. (CET) on the day when due in immediately available funds
(without counterclaim, setoff, deduction, defense, abatement, suspension or
deferment, but subject always to Clause 12 of the Common Terms (Calculations and
Payments)) to the account specified by the Funding Administrator from time to
time. It is understood and agreed that payments by the Main SPV to any Funding
Purchaser or the Funding Administrator shall be made by the Main SPV depositing
such payments into the account designated by the Funding Administrator and the
Funding Administrator remitting such amounts from such accounts to the relevant
payee. The Funding Administrator shall forward any amounts received by the
Funding Administrator for the benefit of any other Person to the applicable
Person by 4:00 p.m. (CET) in immediately available funds. If the Funding
Administrator shall have paid to a Funding Purchaser, the Funding Administrator
or any Indemnified Party any funds that (i) must be returned for any reason
(including any Insolvency Proceeding) or (ii) exceed the amount which such
Person was entitled to receive, such amount shall be promptly repaid to the
Funding Administrator by such Person.

 

6.3 The Main SPV shall, subject to Clause 8.6 and Clause 9.2, pay interest on
any amount owing to the Funding Purchasers or the Funding Administrator and not
paid or deposited by it when due hereunder (after as well as before judgment),
at an interest rate per annum equal to the Default Rate, payable on demand.

 

6.4 All computations of Yield, Fees and other amounts hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the date of payment) elapsed, except in any case where the
practice of the relevant interbank market differs, computations of interest and
Yield shall be made in accordance with that market practice. Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such payment or deposit. Any computations by the Funding Administrator of
amounts payable by the Main SPV hereunder shall be binding absent fraud or
manifest error.

 

6.5 All payments to be made by any party hereunder shall be made in the Approved
Currency in which such payment obligations are denominated.

 

6.6 It is understood and agreed that if a Funding Purchaser is required to
deposit funds into the Main SPV Operating Account on a particular date and is
also scheduled to receive payment from the Main SPV Operating Account on such
date in the same currency, such Funding Purchaser may net such payments upon
prior consent of, and in the amount determined by, the Funding Administrator,
provided that such set-off does not conflict with the relevant Priority of
Payments.

 

7. ASSIGNMENT

 

7.1 The Main SPV, the Funding Purchasers and the Funding Administrator agree
that the Purchased Receivables purchased by the Funding Administrator for the
account of the Funding Purchasers pursuant to this Agreement shall be assigned
by Main SPV to the Funding Administrator in the manner set out in this Clause 7.

 

- 7 -



--------------------------------------------------------------------------------

7.2 If so requested by any Funding Purchaser in writing, the Funding
Administrator shall request the Main SPV to prepare a deed of assignment in the
form attached as Schedule 2 (the “Deed of Assignment”) in relation to all
outstanding Purchased Receivables hereunder. The Main SPV shall provide a Deed
of Assignment, duly executed on its behalf, within two Business Days of the
request. The Deed of Assignment shall list all Purchased Receivables that are
outstanding at the time of execution of the Deed of Assignment. The Funding
Purchasers can make the aforementioned request not more than once per month,
provided that such limitation shall not apply if any such request is made
following the occurrence of a Termination Event.

 

7.3 The Funding Administrator shall be entitled to register the Deed of
Assignment with the competent Dutch tax authorities in order to make the
assignment effective as a non-disclosed assignment (stille cessie).

 

7.4 The sale and assignment of the Receivables hereunder shall not be notified
to the Debtors until the occurrence of a Debtor Notification Event.

 

7.5 Should it not be possible to effect a valid and effective assignment by the
Main SPV to the Funding Administrator of the Purchased Receivables purchased
hereunder pursuant to the Deed of Assignment, the Main SPV, the Funding
Administrator, the Originators’ Agent (on behalf of the Originators) and the
Master Servicer agree that they shall do such acts and things as may be require
to assign validly and effectively the relevant Purchased Receivables to the
Funding Administrator.

 

7.6 The Funding Administrator shall until (i) the execution of the Deed of
Assignment and (ii) either (1) registration of the Deed of Assignment with the
competent Dutch tax authorities or (2) notification of the Debtor, not hold
legal title to the Purchased Receivables purchased hereunder. Until such actions
have been completed, the Main SPV shall hold legal title, but the economic
benefit of such Purchased Receivables shall inure to the Funding Administrator
(for the account of the Funding Purchasers) as further set out herein.

 

7.7 The Funding Administrator and the Funding Purchasers may freely sell, and
transfer or assign their rights in the Portfolio, or any particular Purchased
Receivable and Collections, acquired by them pursuant to this Agreement, at any
time in their discretion for an arm’s length consideration (each an “Assignable
Interest”). The Funding Administrator shall procure that the proceeds of such
sale of such Assignable Interests shall be credited to the Main SPV Operating
Account and such shall be treated as a Collection.

 

- 8 -



--------------------------------------------------------------------------------

8. COLLECTIONS DURING THE REVOLVING PERIOD

 

8.1 During the Revolving Period, all Collections in relation to Purchased
Receivables which are credited to a Master Collection Account shall (subject to
provision being made by the Master Servicer for payments ranking higher in the
Pre-termination Priority of Payments) and to the terms and conditions set forth
in this Agreement (including satisfaction of the Ongoing Conditions Precedent),
simultaneously with the receipt thereof, be allocated as reinvestment (each, a
“Reinvestment”) in additional Purchased Receivables which comply with the
Eligibility Criteria such that after giving effect to such Reinvestment, the
Aggregate Invested Amount in such Approved Currency shall be equal to an amount
less than or equal to the Aggregate Invested Amount immediately prior to such
receipt. The Reinvestment shall be made in the Approved Currency or Approved
Currencies in which the relevant Purchased Receivables to be purchased are
denominated. During the Revolving Period, Collections credited to the Master
Collection Accounts and not otherwise allocated hereunder shall, on each
Investment Date during the Revolving Period, be allocated pursuant to Clause
8.6.

 

8.2 Each of the parties hereto agrees that, on an Investment Date, the Aggregate
DPP shall be an amount equal to the amount of Collections remaining after
payment or prepayment or provisioning (as determined by the Funding
Administrator) of the items set out in paragraphs (a) up to and including (e) of
the applicable Priority of Payments. The Aggregate DPP will be payable, and
shall be satisfied, on an Investment Date by the Funding Purchasers in the
manner set out in Clause 8.3 below.

 

8.3 Each of the parties hereto hereby acknowledges and agrees that,
notwithstanding anything to the contrary contained herein, all Collections which
are allocated to the payment of any Deferred Purchase Price (and the Aggregate
DPP) in accordance with the terms of this Agreement (the “DPP Collections”)
(A) shall be set aside and held by the Master Servicer for the benefit of the
Main SPV and shall be paid by the Master Servicer only to the Main SPV (or as
the Main SPV otherwise directs) in accordance with the terms of this Clause 8
and Clause 9, and (B) shall not constitute an asset of the Funding Administrator
or any Funding Purchaser or be available to satisfy the claims of any of their
respective creditors.

 

8.4 Subject to the provisions of Clauses 3.2 and 4 hereof relating to the
obligation to make Investments, notwithstanding any provision contained in this
Agreement or any other Transaction Document to the contrary, the Funding
Administrator and the Funding Purchasers shall not, and shall not be obligated
(whether on behalf of the Funding Administrator, a Funding Purchaser or
otherwise) to, pay any amount to the Main SPV as a Reinvestment or in respect of
any portion of the Aggregate DPP, except to the extent of Collections on
Receivables available for distribution in accordance with this Agreement. Any
amount which the Funding Administrator or the Conduit Purchaser is not obligated
to pay pursuant to the preceding sentences shall not constitute a claim against,
or corporate obligation of, the Funding Administrator or a Funding Purchaser, as
applicable, for any such insufficiency unless and until such amount becomes
available for distribution to the Main SPV pursuant to the terms hereof.

 

8.5 On each Business Day during the Revolving Period, the Main SPV (or the
Funding Administrator on its behalf) shall (and shall cause the Master Servicer
or the Facility Agent to) cause:

 

  (a) to deduct from all Collections, an amount equal to the Operational
Expenses due or to be provided for on such Business Day, to be transferred to
the Main SPV Operating Account for the purpose of paying or providing for the
payment of such Operational Expenses;

 

- 9 -



--------------------------------------------------------------------------------

  (b) all Collections and other amounts in respect of the Purchased Receivables
not applied as a Reinvestment pursuant to Clause 8.1 or applied pursuant to
Clause 8.5(a) hereof to be deposited into the relevant Master Collection
Accounts; and

 

  (c) all Collections otherwise received directly by any Transaction Party in
respect of the Purchased Receivables to be deposited into the relevant Master
Collection Account no later than the first Business Day immediately following
the day on which such amounts were received and identified.

 

8.6 On each Investment Date during the Revolving Period, all Collections and
other amounts received in the relevant Master Collection Account (including, if
applicable, any investment earnings received with respect to funds on deposit in
the relevant Master Collection Account) shall (except as otherwise applied as a
Reinvestment in accordance with Clause 8.1 above) be applied in accordance with
the Pre-termination Priority of Payments.

 

9. COLLECTIONS AFTER THE REVOLVING PERIOD

 

9.1 On each Business Day after the end of the Revolving Period, the Main SPV (or
the Funding Administrator on its behalf) shall (and shall cause the Master
Servicer or Facility Agent to) cause:

 

  (a) to deduct from the Collections, an amount equal to the Operational
Expenses due or to be provided for on such Business Day, to be transferred to
the Main SPV Operating Account for the purpose of paying or providing for the
payment of such Operational Expenses;

 

  (b) all Collections and other amounts in respect of the Purchased Receivables
to be deposited directly into the Main SPV Operating Account; and

 

  (c) all Collections and other amounts in respect of the Purchased Receivables
otherwise received by any Transaction Party to be deposited into the Main SPV
Operating Account no later than the first Business Day immediately following the
day on which such amounts were received and identified.

 

9.2 On each Settlement Date to occur after the Revolving Period, the Main SPV
shall (and shall cause the Master Servicer to) cause all Main SPV Available
Funds, to be distributed in accordance with the Post-termination Priority of
Payments provided that on any Business Day that is not an Settlement Date after
the Revolving Period, any Collection can also be applied for the purposes set
out, and in accordance with Clause 9.1(a).

 

- 10 -



--------------------------------------------------------------------------------

10. PROCEEDS OF SUBORDINATED LOANS

 

10.1 On the Closing Date and each Settlement Date thereafter, the Main SPV (or
the Main SPV Administrator on its behalf) shall request a Subordinated Loan
Advance to be calculated in accordance with the Subordinated Loan Agreement. Any
such Subordinated Loan Advance shall be made to the Main SPV on the Closing
Date, a Settlement Date or a Business Day, as the case may be, in accordance
with the terms and conditions as set out in the Subordinated Loan Agreement.

 

10.2 The proceeds of each Subordinated Loan Advance shall be applied by the Main
SPV in accordance with the terms of this Agreement, the Subordinated Loan
Agreement and the applicable Priority of Payments.

 

11. TRANCHES

 

11.1 Each Investment in an Approved Currency made by a Funding Purchaser on any
Investment Date shall be allocated to one or more Tranche Periods as set forth
in the definition of such term. Unless determined by the Funding Administrator
otherwise, the Rate Type with respect to any Investment made by (i) the Conduit
Purchaser shall be CP Rate in such Approved Currency and (ii) the Committed
Purchaser shall be the Eurocurrency Rate in such Approved Currency. Any portion
of an Investment having one Approved Currency, one Tranche Period and one Rate
Type is referred to herein as a “Tranche”. The Funding Administrator may, upon
notice to the other party received at least up to the last day of such Tranche
Period, either (a) divide any Tranche originating on such last day or having a
Tranche Period ending on such last day into two or more Tranches having an
aggregate Invested Amount equal to the Invested Amount of such divided Tranche,
or (b) combine any two or more Tranches starting on such last day or having
Tranche Periods ending on such last day into a single Tranche having an Invested
Amount equal to the aggregate of the Invested Amount of such Tranches; provided
that no Tranche owned by the Conduit Purchaser may be combined with a Tranche
owned by the Committed Purchaser.

 

11.2 The Main SPV further agrees to pay all Liquidation Fees associated with a
reduction of the Invested Amount requested by it in respect of any Tranche at
any time. A certificate as to any loss, expense or Liquidation Fees payable
pursuant to this Clause 11.2 submitted by any Funding Purchaser, through the
Funding Administrator, to the Main SPV shall be conclusive in the absence of
fraud or manifest error.

 

12. YIELD AND FEES

 

12.1 On each Settlement Date, subject to the applicable Priority of Payments and
in accordance with the requirements of Clause 6.2, the Main SPV shall pay (in
immediately available funds) to the Funding Administrator (for the account of
the relevant Funding Purchaser), all Yield that is due and owing on such
Settlement Date (i.e., for all Tranche Periods ending on such Settlement Date)
with respect to all outstanding Tranches.

 

12.2 On each Settlement Date (subject to the applicable Priority of Payments,
the Main SPV shall pay to the Funding Administrator (for transfer to the
applicable recipient) certain Fees in the amounts and on the dates set forth in
the Funding Costs Fee Letter.

 

- 11 -



--------------------------------------------------------------------------------

12.3 On the second Business Day immediately before each Settlement Date the
Funding Administrator shall furnish the Main SPV and the Master Servicer with an
invoice setting forth the amount of the Yield and Fees that are due and owing on
the immediately succeeding Settlement Date for such Tranche Period with respect
to each Tranche held by each Funding Administrator. To the extent necessary,
such Yield shall be calculated using an estimate of the Yield Rate for the
remaining days in such Tranche Period; provided that such Yield shall be
adjusted as follows: if the Funding Administrator shall have used an estimate of
the Yield Rate with respect to the preceding Tranche Period, the Funding
Purchaser shall compute the actual Yield Rate and Yield for such Tranche Period
and (i) if the actual Yield so computed is greater than the estimated Yield
calculated for such preceding Tranche Period, the Yield calculated pursuant to
the preceding sentence for the current Tranche Period shall be increased by the
amount of such difference, and (ii) if the actual Yield so computed is less than
the estimated Yield for such preceding Tranche Period, the Yield calculated
pursuant to the preceding sentence for the current Tranche Period shall be
decreased by the amount of such difference.

 

13. ILLEGALITY

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any relevant Official Body shall make it unlawful, or any Official Body
asserts it is unlawful, for any Funding Purchaser or the Committed Purchaser to
make or maintain Tranches as contemplated by this Agreement or to obtain the
funds with which to make or maintain any such Tranche (a) the relevant Funding
Purchaser shall promptly notify the Funding Administrator, the Master Servicer
and the Main SPV thereof, and (b) the obligation of the relevant Funding
Purchaser to fund or maintain Tranches or continue Tranches as such shall
forthwith be cancelled.

 

14. INDEMNITY FOR RESERVES AND EXPENSES

 

14.1 If any Change in Law shall:

 

  (a) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Funding Purchaser (except any such reserve requirement
reflected in the Eurocurrency Rate or those for which payment has been made
pursuant to Clause 16; or

 

  (b) impose on any Funding Purchaser any other condition or expense affecting
or with respect to this Agreement or any other Transaction Document or
Eurocurrency Tranches made or maintained by such Indemnified Party (except those
for which payment has been made pursuant to Clause 15 or Clause 16) or the
maintenance or financing of the Investments hereunder, directly or indirectly;

and the result of any of the foregoing shall be to increase the cost to such
Funding Purchaser of making or maintaining any Tranche (or of maintaining its
obligation to fund any such Tranche or its obligations) by an amount that such
Funding Purchaser (acting reasonably) deems to be material or to reduce the
amount of any sum received or receivable by such Funding Purchaser hereunder
(whether of principal, yield or otherwise), then on the tenth day immediately
following notification thereof pursuant to Clause 14.4 the Main SPV will pay to
such Funding Purchaser such additional amount or amounts as will compensate such
Funding Purchaser for such additional costs incurred or reduction suffered.

 

- 12 -



--------------------------------------------------------------------------------

14.2 If any Indemnified Party determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Funding Purchaser’s capital, if any, as a consequence of this Agreement,
any Program Support Agreement or the Investments made or acquired by such
Funding Purchaser, to a level below that which such Funding Purchaser could have
achieved but for such Change in Law (taking into consideration such Funding
Purchaser’s policies with respect to capital adequacy) by an amount that such
Funding Purchaser (acting reasonably) deems to be material, then on the tenth
day immediately following notification thereof pursuant to Clause 14.4 the Main
SPV will pay to such Funding Purchaser such additional amount or amounts as will
compensate such Funding Purchaser for any such reduction suffered; provided,
that the Main SPV shall not be required to compensate a Funding Purchaser
pursuant to this paragraph for any amounts incurred more than one month prior to
the date that such Funding Purchaser notifies the Main SPV and the Master
Servicer of such Funding Purchaser’s intention to claim compensation therefor;
and provided, further, that, if the circumstances giving rise to such claim have
a retroactive effect, then such one-month period shall be extended to include
the period of such retroactive effect.

 

14.3 A certificate of a Funding Purchaser setting forth the amount or amounts
necessary to compensate such Funding Purchaser, as specified in Clauses 14.1 and
14.2 shall be delivered to the Main SPV and the Master Servicer and shall be
conclusive absent fraud or manifest error.

 

14.4 Promptly after any Funding Purchaser has determined that it will make a
request for compensation pursuant to this Clause 14, such Indemnified Party
shall notify the Main SPV and the Master Servicer of such determination. Except
as otherwise provided in Clause 14.2, failure or delay on the part of any
Funding Purchaser to demand compensation pursuant to this Clause 14 shall not
constitute a waiver of such Funding Purchaser’s right to demand such
compensation.

 

14.5 Notwithstanding anything in this Clause 14 to the contrary, the Main SPV
shall not be required to pay to any Funding Purchaser any amount pursuant to
this Clause 14 to the extent such amount has been fully and finally paid in cash
to such Funding Purchaser pursuant to any other provision of this Agreement or
any other Transaction Document.

 

15. INDEMNITY FOR TAXES

 

15.1 Any and all payments by or on account of any obligation of the Main SPV
hereunder shall be made free and clear of and without deduction for any Taxes;
provided that if the Main SPV shall be required to deduct any Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Clause 15.1) the recipient of such payment receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Main SPV shall make such deductions, and (iii) the Main SPV shall pay
the full amount deducted to the relevant Official Body in accordance with all
applicable Requirements of Law.

 

- 13 -



--------------------------------------------------------------------------------

15.2 The Main SPV shall (to the extent not already paid hereunder or pursuant to
any of the Onward Sale Agreements) pay all Taxes (including VAT but excluding,
for the avoidance of doubt, any tax on profits of any Funding Purchaser) under
or in connection herewith or any judgment given in connection herewith may at
any time become subject subsequent to the date of this Agreement and, from time
to time on demand of any Funding Purchaser or the Funding Administrator,
immediately indemnify such Funding Purchaser and/or the Funding Administrator
against any liabilities, costs, claims and expenses resulting from any failure
to pay or any delay in paying any such Tax, except those penalties and interest
charges that are due to fraud, gross negligence or wilful misconduct of such
Funding Purchaser, the Funding Administrator or their agents.

 

16. MANDATORY COSTS

 

16.1 In order to compensate the Committed Purchaser for the cost of its
compliance (if any) with the requirements of the European Central Bank (or, in
each case, any other authority which replaces all or any of its functions) in
connection with its Investments, the Committed Purchaser may require the Main
SPV to pay, contemporaneously with each payment of Yield on each of such
Investments, additional yield on such Investment at a rate per annum equal to
the Mandatory Cost Rate as defined and calculated in accordance with the formula
and in the manner set forth in Schedule 6 (Mandatory Cost Rate).

 

16.2 Any additional yield owed pursuant to Clause 16.1 shall be determined by
the Committed Purchaser, which determination shall be conclusive absent fraud or
manifest error, and notified to the Main SPV (with a copy to the Funding
Administrator) at least five Business Days before each date on which Yield is
payable for the applicable Investment, and such additional yield so notified to
the Main SPV by the Committed Purchaser shall be payable to the Funding
Administrator for the account of the Committed Purchaser on each date on which
Yield is payable for such Investment.

 

17. MITIGATION OBLIGATIONS

If an event occurs as a result of which any Funding Purchaser requests
compensation under Clause 4.7, Clause 14 or Clause 16, or if any cancellation
occurs under Clause 13 or if the Main SPV is required to pay any additional
amount to any Funding Purchaser or any Official Body for the account of any
Funding Purchaser pursuant to Clause 15, then such Funding Purchaser shall
notify the Main SPV of such event and, subject to the prior written consent of
the Facility Agent (such consent not to be unreasonably withheld), use
reasonable efforts to mitigate or avoid the effects of such event, if, in the
reasonable judgment of such Funding Purchaser, such efforts (a) would eliminate
or reduce the amounts payable pursuant to such Clauses in the future and
(b) would not subject such Funding Purchaser or any of its affiliates to any
unreimbursed cost or expense (taking into account any reimbursement made by any
Transaction Party pursuant to a Transaction Document) and would not (in the
reasonable opinion of such Funding Purchaser) otherwise be disadvantageous to
such Funding Purchaser or any of its affiliates. For the avoidance of doubt, the
Main SPV hereby agrees to pay all reasonable costs and expenses incurred by any
Funding Purchaser in connection with any action taken by such Indemnified Party
in accordance with, this Clause 17.

 

- 14 -



--------------------------------------------------------------------------------

18. FURTHER ASSURANCE

 

18.1 The Main SPV agrees that it will, from time to time, at the Main SPV’s
expense, promptly execute and deliver all instruments and documents and take all
actions necessary or as the Funding Purchasers or the Funding Administrator may
reasonably request in order to enable the Funding Purchasers and the Funding
Administrator to exercise or enforce any of its rights hereunder.

 

18.2 The Main SPV shall transfer or cause to be transferred all Instruments of
Debt related to a Purchased Receivable transferred hereunder to the Master
Servicer to be held for the relevant Funding Purchaser free of any cost or
charge. Upon request of the Funding Administrator on behalf of the relevant
Funding Purchaser, the Master Servicer shall transfer, or cause to be
transferred, all Instruments of Debt relating to the Purchased Receivables
purchased hereunder to the person designated by the Funding Administrator.

 

18.3 The Related Rights related to a Purchased Receivable shall serve as
security for the due payment of such Purchased Receivable and shall continue to
be subject to, and enforced in accordance with, the terms of the Contract
relating to such Related Rights and any Transaction Documents.

 

18.4 Once a Purchased Receivable acquired by a Funding Purchaser has been paid
in full or if the Main SPV is otherwise obliged, in accordance with the Credit
and Collection Policies, to release the respective Related Rights or if the Main
SPV is obliged vis-à-vis a Debtor in accordance with the terms of the respective
Contract to release such Related Rights (provided always, that, the Main SPV is
acting in good faith), it is hereby agreed that the Funding Administrator shall,
to the extent possible, re-transfer any such Related Rights to the Main SPV.
Upon the Main SPV’s request, the relevant Funding Purchaser (or the Funding
Administrator on its behalf) shall furnish a written confirmation to the Main
SPV that such Related Rights have been re-transferred.

 

18.5 The Main SPV hereby authorises the Facility Agent and grants a power of
attorney to the Facility Agent to exercise on behalf of the Main SPV, following
the occurrence of a Main SPV Enforcement Event, any and all rights which the
Main SPV may have under or pursuant to the Main SPV Security Documents.

 

18.6 From time to time as may be necessary, each of the Main SPV, and the Master
Servicer shall (a) cooperate with each Rating Agency in connection with any
review of the Transaction Documents which may be undertaken by such Rating
Agency and (b) provide each Rating Agency with such information or access to
such information as they may reasonably request in connection with any future
review of the ratings referred to above.

 

- 15 -



--------------------------------------------------------------------------------

19. EXTENSION OF SCHEDULED FACILITY MATURITY DATE

 

19.1 The Main SPV (or the Master Servicer on its behalf) may advise the Funding
Administrator in writing of its desire to extend the Facility Maturity Date or
otherwise refinance the transaction contemplated by the Transaction Documents on
similar or different terms, provided such request is made not later than 6
months prior to, the then current Facility Maturity Date.

 

19.2 Neither Funding Purchaser shall be obligated to agree to extend the
Facility Maturity Date or agree to any refinancing of the transaction
contemplated by the Transaction Documents on similar or different terms. If
either Funding Purchaser does not agree to extend the Facility Maturity Date or
agree to any refinancing of the transaction contemplated by the Transaction
Documents on similar or different terms, an Expiration Termination Event shall
occur on the Facility Maturity Date, and the Main SPV shall apply Collections in
accordance with Clause 9.2 hereof to repay in full the Investment, Yield and
other amounts owing to the Funding Purchasers.

 

20. REPRESENTATIONS AND WARRANTIES

 

20.1 The Main SPV hereby makes the representations and warranties to the Funding
Purchasers, the Facility Agent and the Funding Administrator set out in Schedule
3 hereto.

 

20.2 The representations and warranties referred to in Clause 20.1 are made and
given on the date hereof and will be repeated as of each Purchase Date, each
Settlement Date and each Reporting Date with reference to such date and by
reference to the facts and circumstances then existing, except to the extent
such representations and warranties expressly relate to an earlier date.

 

21. DEEMED COLLECTIONS

 

21.1 If and to the extent the Funding Administrator or Funding Purchaser shall
be required for any reason to pay over to a Debtor, any Transaction Party or any
other Person (other than in accordance herewith) any amount received on its
behalf hereunder, such amount shall be deemed not to have been so received but
rather to have been retained by the Main SPV, and, accordingly, the Funding
Administrator or such Funding Purchaser, as the case may be, shall have a claim
against the Main SPV for such amount, payable when and to the extent that any
distribution from or on behalf of such Debtor is made in respect thereof.

 

21.2 If at any time after the purchase of a Purchased Receivable transferred
hereunder, any Dilution occurs in respect of such Purchased Receivable and has
been identified in accordance with the Cleared Invoice Allocation, the Main SPV
or, on its behalf, the Master Servicer shall, subject to any Reinvestment, pay
or cause to be paid an amount equal to such Dilution as a Deemed Collection to
the relevant Master Collection Account within two Business Days.

 

21.3 If any representation or warranty is not true or incorrect with respect to
any Purchased Receivable sold under this Agreement, the Main SPV or, on its
behalf, the Master Servicer shall pay or cause to be paid an amount equal to the
Purchase Price paid for such Purchased Receivable as a Deemed Collection to the
relevant Master Collection Account within two Business Days. Following such
payment, the relevant Purchased Receivable shall cease to be part of the
Portfolio.

 

- 16 -



--------------------------------------------------------------------------------

21.4 If any Deemed Collection (other than referred to in Clauses 21.1, 21.2 or
21.3) is received, or deemed to be received, by the Main SPV, the Main SPV or,
on its behalf, the Master Servicer shall pay or cause to be paid an amount equal
to such Deemed Collection to the relevant Master Collection Account within two
Business Days. The relevant Funding Purchaser shall transfer to the Main SPV any
amounts received by the relevant Funding Purchaser or any of its assignees in
respect of which a Deemed Collection has been paid by the Main SPV to the
relevant Master Collection Account.

 

21.5 Any amounts paid or caused to be paid by the Main SPV or, on its behalf,
the Master Servicer, into the relevant Master Collection Account in accordance
with Clauses 21.1, 21.2, 21.3 or 21.4 shall, for the purposes of this Agreement,
be considered and treated as Collections.

 

22. COVENANTS AND UNDERTAKINGS

 

22.1 The Main SPV makes the covenants and undertakings to each Funding
Purchaser, the Facility Agent and the Funding Administrator set out in Schedule
4 hereto.

 

22.2 The Main SPV hereby acknowledges that each Funding Purchaser is entering
into the transactions contemplated by the Agreement and the Transaction
Documents in reliance upon the Main SPV’s identity as a legal entity separate
from any Originator, the Belgian Intermediary and the Master Servicer.
Therefore, from and after the date hereof, the Main SPV shall take all
reasonable steps to continue the Main SPV’s identity as a separate legal entity
and to make it apparent to third Persons that the Main SPV is an entity with
assets and liabilities distinct from those of any Originator, the Belgian
Intermediary, the Master Servicer and any other Person, and is not a division of
any Originator, the Belgian Intermediary, Master Servicer or any other Person.

 

22.3 The Main SPV shall exercise all rights and meet all obligations under the
Onward Sale Agreements in order to assist the Funding Purchasers in fulfilling
its obligations pursuant to this Agreement.

 

23. COLLECTION OF THE PURCHASED RECEIVABLES

 

23.1 It is understood and agreed that, pursuant to the Servicing Agreement, the
Master Servicer shall administer, collect and service the Receivables acquired
by Funding Administrator (for the account of the Funding Purchasers) hereunder.

 

23.2 Instruments of Debt shall be held by the Master Servicer for the Funding
Administrator (for the account of the Funding Purchasers) until their
settlement, as provided in Clause 18.2. The Master Servicer shall credit the
monies represented by such Instruments of Debt upon their collection on the
Business Day of receipt to the relevant Collection Account.

 

- 17 -



--------------------------------------------------------------------------------

23.3 As provided by Clause 3.2.(l) of the Servicing Agreement, the Master
Servicer shall hold all Records, documents and other information (including any
information on computer disks) relating to the Receivables and Related Rights
sold hereunder.

 

23.4 The Main SPV (or the Master Servicer on its behalf) shall at all times keep
electronic files containing all information (to be kept current) required to
identify the Receivables, including, but not limited to all information required
to identify each Debtor. The Main SPV (or the Master Servicer on its behalf)
shall make available such electronic files to the Funding Purchasers and the
Funding Administrator on each Reporting Date (regardless of whether or not such
information is requested by a Funding Purchaser, its assignees, or the Funding
Administrator) and at all times at the reasonable request of a Funding Purchaser
or the Funding Administrator, by delivery of an electronic file in Microsoft
Excel format or by electronic data transfer (at the relevant Funding Purchaser’s
or the Funding Administrator’s option).

 

23.5 In the case of the occurrence of a Debtor Notification Event, each Funding
Purchaser is entitled to:

 

  (a) require that the Master Servicer, until such Servicer’s appointment has
been terminated pursuant to the Servicing Agreement, as promptly as reasonably
practicable, to notify the Debtors of the sale and assignment of the Receivables
purchased hereunder to such Funding Purchaser substantially in the form of
notification as attached as Schedule 5 hereof (the “Notice of Sale and
Assignment”) and that the Master Servicer or the Master Servicer, as applicable,
gives evidence to the Funding Administrator on behalf of the Funding Purchasers
reasonably satisfactory evidence that such notification has occurred; or

 

  (b) notify the Debtors of the sale and assignment of the Receivables purchased
hereunder to such Funding Purchaser (itself or through a Backup Servicer) by a
notification substantially in the form of the Notice of Sale and Assignment and
each Funding Purchaser, the Funding Administrator, and any Backup Servicer are
irrevocably authorised to make such notifications.

 

23.6 The Main SPV (and, as applicable, the Master Servicer) shall use
commercially reasonable efforts to assist each Funding Purchaser in the
collection of all monies due in respect of the Purchased Receivables. In
particular, the Main SPV shall make available to each Funding Purchaser, the
Funding Administrator and any of their assignees its electronic data processing
and other systems for all actions the Main SPV may have, or be able to obtain
from, the Master Servicer for all actions such Funding Purchaser may, in its
reasonable opinion, deem necessary to take.

 

23.7 No Funding Purchaser shall be liable for any actions taken in the course of
the collection of the Receivables and any defaults arising from such actions or
other damages, unless directly caused by its gross negligence or wilful
misconduct.

 

- 18 -



--------------------------------------------------------------------------------

23.8 The Main SPV shall indemnify the Funding Purchasers and their direct and
indirect assignees (without duplication) for the full amount of all present and
future cost, levies, other charges (including, without limitation, any taxes
imposed by any jurisdiction) in relation to the services of a Backup Servicer,
any notification of Debtors and the use of any power of attorney granted under
Clause 23.5 of this Agreement, in accordance with the provisions of this
Agreement.

 

23.9 The Main SPV and Master Servicer agree that from time to time, at its
expense, it will promptly execute and deliver (and shall promptly cause the
execution and delivery of) all further instruments and documents, and take all
further action, that any Funding Purchaser or its assigns reasonably require in
order to perfect, protect or more fully evidence the purchase of the Portfolio
hereunder, or to enable any Funding Purchaser or its assigns to exercise or
enforce any of its rights with respect to the Receivables, the execution and
filing of such other instruments or notices as requested by a Funding Purchaser,
and causing to be delivered to such Funding Purchaser (with a copy to the
Funding Administrator) such certificates, documents or notices as required for
perfection, as may be reasonably requested by any Funding Purchaser or the
Funding Administrator.

 

24. INDEMNITIES

 

24.1 Without limiting any other rights which the Funding Purchasers, the
Facility Agent or the Funding Administrator may have hereunder or under any
applicable law, the Main SPV hereby agrees to hold harmless and indemnify each
Funding Purchaser, the Facility Agent and the Funding Administrator and their
respective officers, directors and agents or any assignee (each, an “Indemnified
Party”), on written demand from and against any and all damages, losses, claims,
liabilities, costs and expenses (including reasonably incurred attorneys’ fees,
if any) and disbursements (including any value added tax thereon)(all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them relating to or resulting from (without
duplication):

 

  (a) any default by the Main SPV in the performance of any of the obligations
expressed to be assumed by it in this Agreement or any other Transaction
Document;

 

  (b) reliance on any representation or warranty made by the Main SPV under or
in connection with this Agreement (other than with respect to breach of a
representation or warranty made in connection with a Purchased Receivable for
which a Deemed Collection has been made), any Report or any other information or
report delivered by or on behalf of the Main SPV which shall have been false,
incorrect or omitting of any material fact at the time made or deemed made;

 

  (c) the failure by the Main SPV to comply with any applicable law, rule or
regulation with respect to any Purchased Receivable, Related Right or the
related Contract or the non-conformity of any Purchased Receivable, Related
Rights or the related Contract with any such applicable law, rule or regulation;

 

- 19 -



--------------------------------------------------------------------------------

  (d) any dispute, claim, set-off or defence of the Debtor (other than discharge
in connection with Insolvency Proceedings in respect of the Debtor) to the
payment of a Purchased Receivable transferred hereunder, including, without
limitation, a defence based on such Purchased Receivable, the related Contract
or the Related Right not being a legal, valid and binding obligation of such
Debtor enforceable against it in accordance with its terms, or any claim
resulting from the Purchased Receivables sold hereunder being governed by the
general business terms of the Debtor, or any other claim resulting from the sale
of goods related to such Purchased Receivable or the failure to perform any
obligations related to such goods or the failure to perform any obligations
related to any applicable laws, rules or regulations in respect thereof (other
than any amounts paid in respect of such circumstance as a Deemed Collection);

 

  (e) any product liability claims or personal injury or property damage suit or
other similar or related claims or action of whatever sort arising out of or in
connection with the goods which are the subject of any Purchased Receivable sold
hereunder;

 

  (f) any claim arising from collection activities conducted by any Originator,
and/or the Master Servicer including, without limitation, any failure by any
Originator and/or the Master Servicer to transfer any Collections to the
relevant Master Collection Account when required pursuant to any of the
Transaction Documents and irrespective of the reason therefor (such as
Insolvency Proceedings in relation to such Originator or the Master Servicer),

excluding, however, (i) Indemnified Amounts resulting solely from fraud, gross
negligence, default or wilful misconduct on the part of any Funding Purchaser,
the Facility Agent, the Funding Administrator or its agents, officers or
directors, or (ii) Indemnified Amounts arising out of the failure of any Debtor
to pay amounts lawfully owed in respect of a Purchased Receivable sold
hereunder, and provided that, in relation to the events listed in (a), (b) and
(c) the event leading to the Main SPV’s indemnification obligation is the direct
or indirect result of or is directly or indirectly attributable to actions or
omissions of any of the Greif Transaction Parties.

 

24.2 A Funding Purchaser or the Funding Administrator (as the case may be) shall
promptly upon obtaining actual knowledge notify the Main SPV in writing of any
claim or the commencement of any action or proceedings with respect to which an
Indemnified Amount may become payable and the Main SPV, if so requested by such
Funding Purchaser or the Funding Administrator, shall be obliged, at its own
expense, to assume the defence of such action or proceeding in the name of any
Funding Purchaser and/or take, in the name of any Funding Purchaser and/or the
Funding Administrator such action as the Main SPV shall see fit to defend or
avoid liability for any such Indemnified Amount or to recover the same from any
third party. Each Funding Purchaser and the Funding Administrator shall use its
reasonable commercial efforts to cooperate with the Main SPV in respect of any
action it may take under this Clause 24.2.

 

24.3 The Funding Purchasers and the Funding Administrator hereby agree to
promptly notify the Main SPV if it becomes aware of any circumstances which
could reasonably be expected to lead to a claim on the part of such Funding
Purchaser and the Funding Administrator under Clause 24.1, together with all
reasonable details thereof provided, however, that failure to do so shall not be
a defence to the Main SPV’s obligations under this Clause 24, except to the
extent that such obligations increase as a result of such failure to promptly
notify.

 

- 20 -



--------------------------------------------------------------------------------

24.4 Any demand made by a Funding Purchaser or the Funding Administrator under
this Clause 24 shall be accompanied by a statement, duly certified by an officer
of such Funding Purchaser or the Funding Administrator, giving reasonable
particulars of the claim for reimbursement.

 

25. DEFAULT INTEREST

 

25.1 If any sum due and payable by the Main SPV hereunder is not paid on the due
date therefor or if any sum due and payable by the Main SPV under any judgment
of any court in connection herewith is not paid on the date of such judgment,
the period beginning on such due date or, as the case may be, the date of such
judgment and ending on the date upon which the obligation of the Main SPV to pay
such sum (the balance thereof for the time being unpaid being herein referred to
as an “unpaid sum”) is discharged shall be divided into successive periods, each
of which (other than the first) shall start on the last day of the preceding
period and the duration of each of which shall be selected by the relevant
Funding Purchaser or the Funding Administrator.

 

25.2 During each such period relating thereto as is mentioned in Clause 25.1, an
unpaid sum shall, to the extent permitted by law and provided that the Main SPV
shall be in default, bear interest at the rate per annum which is the sum of two
per cent. plus the applicable Eurocurrency Rate.

 

25.3 Any interest which shall have accrued under Clause 25.2 in respect of an
unpaid sum shall be due and payable and shall be paid by the Main SPV at the end
of the period by reference to which it is calculated or on such other dates as
the relevant Funding Purchaser or the Funding Administrator may specify by
written notice to the Main SPV.

 

26. ASSIGNABILITY

 

26.1 This Agreement and each Funding Purchaser’s rights and obligations
hereunder shall be assignable by such Funding Purchaser and its successors and
permitted assigns upon 30-day advance written notice to each of the Main SPV and
the Master Servicer and with prior written consent of the Master Servicer (such
consent not to be unreasonably withheld or delayed). After the occurrence of a
Termination Event, no notifications to or consents from the Master Servicer
shall be required to be made by any Funding Purchaser in respect of any
assignment by such Funding Purchaser. Each assignor of an Investment or any
interest therein may, in connection with the assignment or participation,
disclose to the assignee or participant any information relating to the
Transaction Parties, including the Purchased Receivables furnished to such
assignor by or on behalf of any Transaction Party or by the Funding
Administrator; provided that, prior to any such disclosure, the assignee or
participant agrees to preserve the confidentiality of any confidential
information relating to the Transaction Parties received by it from any of the
foregoing entities in a manner consistent with Clause 11 (Confidentiality) of
the Common Terms.

 

- 21 -



--------------------------------------------------------------------------------

26.2 The Conduit Purchaser may pledge or otherwise grant security interests in
all or any portion of the Investments to a security trustee in connection with
its commercial paper program without prior notice to or consent from any other
party or any other condition or restriction of any kind. The Conduit Purchaser
may assign or otherwise transfer all or any portion of the Investments to any
Conduit Assignee or Program Support Provider with respect to the Conduit
Purchaser without prior notice to or consent from any other party or any other
condition or restriction of any kind, for the avoidance of doubt, Clause 11
(Confidentiality) of the Common Terms does not impose any restriction upon the
Conduit Purchaser in this respect. Upon such assignment by the Conduit Purchaser
to the Conduit Assignee, (i) the Funding Administrator will act as the Funding
Administrator for the Conduit Assignee hereunder, (ii) such Conduit Assignee
(and any related commercial paper issuer, if such Conduit Assignee does not
itself issue commercial paper) and its liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to the Conduit Purchaser and the Committed
Purchaser in any other Transaction Documents (including any limitation on
recourse against such Conduit Assignee), (iii) such Conduit Assignee shall
assume all of the Conduit Purchaser’s obligations hereunder or under any other
Transaction Document (whenever created, whether before or after such assignment)
with respect to the assigned portion of the Investments held by the Conduit
Purchaser, and the Conduit Purchaser shall be released from all such
obligations, (iv) all distributions to the Conduit Purchaser hereunder with
respect to the assigned portion of the Investments shall be made to such Conduit
Assignee, (v) the definition of the term “CP Rate” shall be determined on the
basis of the interest rate or discount applicable to Commercial Paper issued by
such Conduit Assignee (and any related commercial paper issuer, if such Conduit
Assignee does not itself issue commercial paper) rather than such assigning
Conduit Purchaser, (vi) the defined terms and other terms and provisions of this
Agreement and the other Transaction Documents shall be interpreted in accordance
with the foregoing and (vii) if requested by the Funding Administrator with
respect to such Conduit Assignee, the parties will execute and deliver such
further agreements and documents (including amendments to this Agreement) and
take such other actions as the Funding Administrator may reasonably request to
evidence and give effect to the foregoing, for the avoidance of doubt, Clause 11
(Confidentiality) of the Common Terms does not impose any restriction upon the
Committed Purchaser in this respect.

 

26.3 Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance, (x) the assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations under this Agreement have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of the Committed
Purchaser thereunder and (y) the assigning Committed Purchaser shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Committed
Purchaser’s rights and obligations under this Agreement, the Committed Purchaser
shall cease to be a party hereto). In addition, the Committed Purchaser or any
of its affiliates may assign any of its rights (including rights to payment of
any Invested Amount and Yield) under this Agreement to the European Central Bank
without notice to or consent of any Transaction Party, the Conduit Purchaser, or
the Funding Administrator for the avoidance of doubt, Clause 11
(Confidentiality) of the Common Terms does not impose any restriction upon the
Commited Purchaser in this respect.

 

- 22 -



--------------------------------------------------------------------------------

26.4 At all times during which any Investment is outstanding, the Funding
Administrator shall maintain a register as provided herein (the “Register”). All
Investments and any interest therein, and any Assignments and Acceptances of any
Investments and any interest therein delivered to and accepted by the Funding
Administrator, shall be registered in the Register, and the Register shall serve
as a record of ownership that identifies the owner of each Investment and any
interest therein. Notwithstanding any other provision of this Agreement, no
transfer of any Investment or any interest therein shall be effective unless and
until such transfer has been recorded in the Register. The entries in the
Register shall be conclusive and binding for all purposes, absent fraud or
manifest error, and the Main SPV, the Master Servicer, the Funding
Administrator, the Conduit Purchaser and the Committed Purchaser may treat each
Person whose name is recorded in the Register as the Committed Purchaser or
Conduit Purchaser, as the case may be, under this Agreement for all purposes of
this Agreement.

 

26.5 Upon its receipt of an Assignment and Acceptance executed by an assigning
Committed Purchaser and an Eligible Assignee, the Funding Administrator shall,
if such Assignment and Acceptance has been duly completed, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Main SPV and the Master
Servicer.

 

26.6 Each Funding Purchaser may sell participations to one or more banks or
other entities that are Eligible Assignees on the date of such sale (each, a
“Participant”) in or to all or a portion of its rights and obligations under
this Agreement (including all or a portion of its interests in the Investments
owned by it and, in the case of the Committed Purchaser, its Commitment);
provided that:

 

  (a) such Funding Purchaser’s obligations under this Agreement shall remain
unchanged;

 

  (b) such Funding Purchaser shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations; and

 

  (c) the Funding Administrator, the other Funding Purchaser, the Main SPV, the
Master Servicer and the Master Servicer shall have the right to continue to deal
solely and directly with such Funding Purchaser in connection with such Funding
Purchaser’s rights and obligations under this Agreement.

For the avoidance of doubt, Clause 11 (Confidentiality) of the Common Terms does
not impose any restriction upon the Conduit Purchaser in this respect

 

- 23 -



--------------------------------------------------------------------------------

26.7 Any agreement or instrument pursuant to which a Funding Purchaser sells
such a participation shall provide that the Participant shall not have any right
to direct the enforcement of this Agreement or other Transaction Documents or to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Transaction Documents; provided that such agreement or instrument
may provide that the Committed Purchaser will not, without the consent of the
Participant, agree to any amendment, modification or waiver of a type that would
require the consent of the relevant Funding Purchaser affected thereby.

 

26.8 Neither the Main SPV nor the Master Servicer may assign any of its rights
or obligations hereunder or any interest herein without the prior written
consent of the Funding Administrator.

 

27. THE FUNDING ADMINISTRATOR’S RIGHTS, POWERS AND DISCRETIONS

 

27.1 The Funding Administrator may:

 

  27.1.1 assume unless it has, in its capacity as Funding Administrator, actual
notice to the contrary, that:

 

  (a) neither the Main SPV nor any other person expressed to be a party to any
Transaction Document is in breach of or in default under its obligations
thereunder;

 

  (b) a person purporting to be an authorised signatory of the Main SPV, the
Facility Agent or any other person is duly authorised to act in that capacity by
or on behalf of the Main SPV, the Facility Agent or such person;

 

  (c) any direction or certificate as to amounts due to be received by it from
the Main SPV and/or Facility Agent is correct; and

 

  (d) any communication or document received by it is valid and enforceable
against the person by whom or on whose behalf it is purported to be given;

 

  27.1.2 rely as to any matters of fact which might reasonably be expected to be
within the knowledge of the Main SPV or any other party to the Transaction
Documents upon a certificate signed by or on behalf of the Main SPV or such
other party;

 

  27.1.3 rely upon any communication or document believed by it to be genuine;
and

 

  27.1.4 engage and pay for the advice or services of, and rely and act on the
opinion or advice (howsoever given) of, or any written information obtained
from, any lawyers, accountants or other professional advisers or experts whose
advice or services may to it seem reasonably necessary, expedient or desirable.

 

27.2 The Funding Administrator shall not be liable for any action taken by it
under or in connection with any Transaction Document, unless directly caused by
its gross negligence or wilful misconduct.

 

- 24 -



--------------------------------------------------------------------------------

27.3 Any calculation made by the Funding Administrator in connection with any
Transaction Document shall, in the absence of manifest error, be conclusive and
binding on all Parties

 

28. TERMINATION

 

28.1 This Agreement will create and constitute continuing obligations of the
parties in accordance with its terms and will remain in full force, irrespective
of the occurrence of a Termination Event, until such time after the Termination
Date as the Aggregate Invested Amounts have been reduced to zero and all other
amounts due under this Agreement have been paid.

 

29. GOVERNING LAW AND JURISDICTION

This Agreement including all non-contractual obligations shall be governed by,
and shall be construed in accordance with, the laws of The Netherlands. The
parties agree that the competent court in Amsterdam, the Netherlands, shall have
exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement including any non-contractual obligations arising
out of or in relation to this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF INVESTMENT REQUEST

From: Cooperage Receivables Finance B.V.

To: Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading as Rabobank
International) as Funding Administrator

Dated: [    ]

Dear Sirs

Cooperage Receivables Finance B.V. –

Nieuw Amsterdam Receivables Purchase Agreement dated 27 April 2012 (the

“Agreement”)

 

1. We refer to the Agreement. This is an Investment Request. Terms defined in
the Agreement have the same meaning in this Investment Request unless given a
different meaning in this Investment Request.

 

2. We wish to request the following Investment to be received on the next
following Investment Date:

Amount of the requested Investment:             [DKK/EUR/GBP/NOK/ SEK][    ]1

Aggregate Invested Amount: [    ]2

 

3. We hereby certify that, after giving effect to the proposed Investment, the
Funding Tests are not violated.

 

4. The proceeds of this requested Investment should be credited to the Main SPV
Operating Account.

 

5. This Investment Request is irrevocable and binding on us.

Yours faithfully,

 

______________________

   _____________________   

 

 

1 

In respect of the Amount of the requested Investment for the Closing Date, the
amount is to be based on the report prepared for the monthly period ending
31 March 2012.

 

2 

Insert the Aggregate Invested Amount after giving effect to the requested
Investments (taking into account any Reinvestments that have already occurred in
relation to the relevant Investment Period).

 

- 26 -



--------------------------------------------------------------------------------

Cooperage Receivables Finance B.V.

By:

    By:

Title:

    Title:

 

- 27 -



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF DEED OF ASSIGNMENT

THIS DEED OF ASSIGNMENT is made on [•]:

BETWEEN:

 

(1) COOPERAGE RECEIVABLES FINANCE B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of The Netherlands having its seat (statutaire zetel) in Amsterdam, The
Netherlands and its registered office at Naritaweg 165, 1043 BW Amsterdam, The
Netherlands (the “Main SPV”); and

 

(2) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK
INTERNATIONAL), LONDON BRANCH, a cooperative with limited liability
(coöperatieve met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands and having its seat (statutaire zetel) in Amsterdam, The
Netherlands, acting through its London Branch at Thames Court, One Queenhithe,
London EC4V 3RL, United Kingdom acting as funding administrator (for the account
of the Funding Purchasers) (the “Funding Administrator”) and as facility agent
(the “Facility Agent”).

WHEREAS:

 

(A) The Main SPV, Nieuw Amsterdam Receivables Corporation as conduit purchaser,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading as Rabobank
International), London branch and others have entered into Nieuw Amsterdam
Receivables Agreement on 27 April 2012 (the “Nieuw Amsterdam Receivables
Purchase Agreement”), pursuant to which the Main SPV agreed to sell and assign
from time to time to the Funding Administrator (for the account of the Funding
Purchasers), and the Funding Administrator (for the account of the Funding
Purchasers) has agreed to purchase and accept assignment of, Purchased
Receivables and the Related Rights.

 

(B) The Main SPV has acquired the Purchased Receivables and Related Rights
pursuant to the Onward Sale Agreements.

 

(C) On the terms and subject to the conditions of the Nieuw Amsterdam
Receivables Purchase Agreement, the Main SPV and the Funding Administrator wish
to assign and accept assignment of the Purchased Receivables (together with the
Related Rights).

 

- 28 -



--------------------------------------------------------------------------------

IT IS HEREBY AGREED AS FOLLOWS:

 

1. DEFINITIONS AND FACILITY AGENT

 

1.1 Capitalised terms used in the master definition agreement dated 27 April
2012 between, inter alios, the parties hereto shall have the same meaning when
used in this Deed, unless otherwise defined herein. In addition:

“Assignment Date” means [date to be inserted].

“Assignment Receivables” means the Purchased Receivables listed hereto in the
Annex as well as any other Purchased Receivables (acquired by the Funding
Administrator pursuant to the Nieuw Amsterdam Receivables Purchase Agreement (if
and to the extent not validly assigned prior to the date hereof), in each case
together with any and all Related Rights (to the extent capable of being
assigned pursuant to this Deed).

 

1.2 The Facility Agent has agreed to become a party to this Deed only for the
purpose of taking the benefit of certain provisions of this Deed expressed to be
for its benefit and for the better preservation, exercise and enforcement of its
rights under the Rights Pledge Agreement and the Facility Agent shall assume no
obligations or liabilities whatsoever towards other parties to this Deed by
virtue of the provisions of this Deed.

 

2. ASSIGNMENT

 

2.1 The Main SPV hereby assigns (cedeert) to the Funding Administrator (for the
account of the Funding Purchasers) as per the Assignment Date and the Funding
Administrator hereby accepts from the Main SPV the assignment of all of the Main
SPV’s rights, title, interest and benefits, present and future, in and to all
Assignment Receivables.

 

2.2 The Funding Administrator shall be entitled to register this Deed with the
competent Dutch tax authorities in order to make the assignment effective as a
non-disclosed assignment (stille cessie) in accordance with Section 3:94 (3) of
the Dutch Civil Code.

 

2.3 The assignment of the Assignment Receivables hereunder shall not be notified
to the Debtors until the occurrence of a Debtor Notification Event.

 

3. MISCELLANEOUS

The parties hereto agree that the Common Terms and clause 29 of the Nieuw
Amsterdam Receivables Purchase Agreement shall apply to this Deed as set out in
full herein whereby any reference to such clauses to the capitalised term
“Agreement” shall be construed as a reference to the capitalised term “Deed”.

 

- 29 -



--------------------------------------------------------------------------------

This Deed has been executed on [•] by:

 

SIGNED by

 

)

for and on behalf of

 

)

COOPERAGE RECEIVABLES

 

)

FINANCE B.V.

 

)

as Main SPV

 

)

SIGNED by

 

)

for and on behalf of

 

)

COÖPERATIEVE CENTRALE

 

)

RAIFFEISEN-BOERENLEENBANK B.A.

 

)

(TRADING AS RABOBANK

 

)

INTERNATIONAL),

 

)

LONDON BRANCH

 

)

as Funding Administrator

 

)

and Facility Agent

 

)

 

- 30 -



--------------------------------------------------------------------------------

ANNEX

[add details of Assignment Receivables]

 

- 31 -



--------------------------------------------------------------------------------

SCHEDULE 3

REPRESENTATIONS AND WARRANTIES OF THE MAIN SPV

The Main SPV hereby represents and warrants to each Funding Purchaser, the
Facility Agent and the Funding Administrator that:

 

1. it is duly organized, and validly existing under the laws of The Netherlands;

 

2. it has all licenses, authorizations, consents, approvals, permits and other
governmental authorizations or exemptions that are necessary to conduct its
business in each jurisdiction in which its business is conducted in connection
with the execution, delivery, performance, validity or enforceability of each of
the Transaction Documents to which it is a party;

 

3. the execution, delivery and performance by it of the Transaction Documents to
which it is a party and the transactions contemplated herein and therein are
within its organizational powers and authority, have been duly authorised by all
necessary action, require no action by or in respect of, or filing, recording or
enrolling with, any governmental body, agency, court official or other
authority, other than those already taken and do not contravene, or constitute a
default under, any provision of applicable law, rule or regulation, by-laws or
other constitutive document (including its limited liability company agreement),
any agreement or any judgment, injunction, order, decree, authorization,
approval, license or consent or other instrument binding upon it or result in
the creation or imposition of any Adverse Claims on its assets;

 

4. each of Transaction Documents to which it is expressed to be a party has been
duly executed and delivered by it;

 

5. each of the Transaction Documents to which it is expressed to be a party and
each sale of Purchased Receivables pursuant hereto constitute legal, valid and
binding obligations enforceable against it in accordance with the terms of such
agreements, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally;

 

6. it is entering into the Transaction Documents to which it is expressed to be
a party acting on its own behalf (but, for the avoidance of doubt, not as an
agent or trustee) and in good faith;

 

7. all information made available to any Funding Purchaser or its assignees in
connection with the Transaction Documents or any transaction contemplated
thereby, including, without limitation, the information on the Purchased
Receivables sold hereunder, the records and documents submitted, the latest
financial statements and the information contained in the notes to such
financial statements, each Monthly Report and any reports or files provided at
the request of the Main SPV relating to the Purchased Receivables (including for
the avoidance of doubt the information provided in the Records and Receivables
Report) is correct, accurate and complete on the date such information is
provided;

 

- 32 -



--------------------------------------------------------------------------------

8. it is not nor would it be, as a consequence of doing any act or thing
contemplated under any Transaction Document, subject to Insolvency Proceedings;

 

9. it:

 

  (a) is in compliance with any applicable law; and

 

  (b) has filed all tax returns and is in compliance with all applicable laws
relating to all Taxes

where a failure to comply could reasonably be expected to have a Material
Adverse Effect on it;

 

10. its obligations under the Transaction Documents to which it is a party are
direct, general and unconditional obligations of the Main SPV and rank at least
pari passu to all other unsecured and unsubordinated indebtedness of the Main
SPV with the exception of any obligations which are mandatorily preferred by
law;

 

11. in respect of the Transaction Documents to which it is a party and each of
the transactions contemplated in, referred to in, provided for or effected by
such Transaction Documents, it:

 

  (a) has entered into or will enter into the same in good faith and for the
purpose of carrying on its business;

 

  (b) has and will have reasonable grounds for believing that it will derive
benefit from it;

 

  (c) has not entered into and will not enter into the same if the entering into
the same would prejudice any of its creditors; and

 

  (d) is not and will not be in a breach of any negative pledge or similar
undertaking under any agreement to which it, or any of its affiliates, are a
party in connection with the entering into the Transaction Documents;

 

12. none of the transactions contemplated in the Transaction Documents will
infringe the terms of, or constitute a default under, any agreement or
instrument or obligation to which it is a party or by which any of its property,
undertaking, assets or revenues are bound where a failure to comply could
reasonably be expected to have a Material Adverse Effect on it;

 

13. since the date of its audited last financial statements, no Material Adverse
Effect in its financial situation has occurred;

 

14. there are no litigation or arbitration proceedings pending or to the best of
its knowledge threatened against it which could reasonably be expected to have a
Material Adverse Effect on it or on its ability to perform its obligations under
all or any of the Transaction Documents;

 

- 33 -



--------------------------------------------------------------------------------

15. as of each Purchase Date, no Potential Termination Event has occurred and is
continuing;

 

16. all Records and documents relating to the Purchased Receivables transferred
hereunder are kept in the office of the Main SPV or its agents (including the
Master Servicer and its sub-delegates) and such Records show clearly all
transactions, payments, receipts and proceedings relating to that those
Receivables and are complete and accurate in all material respects;

 

17. it is not obliged to pay any withholding tax on the Collections received on
the Receivables or to make any deductions or withholdings from any payment it
may make under each of the Transaction Documents to which it is a party;

 

18. no value added tax, stamp tax or stamp duty or similar tax or duty is
payable upon the execution or enforcement of this Agreement, the sale and
assignment of Purchased Receivables to the relevant Funding Purchaser hereunder
or the enforcement hereof or any Purchased Receivable or Related Right or any
other transaction contemplated herein or in any other Transaction Document to
which it is expressed to be a party;

 

19. each sale of Purchased Receivables will be properly identified as such in
the systems of:

 

  (a) the Main SPV; and

 

  (b) the Master Servicer,

such that any Funding Purchaser and the Funding Administrator are each in a
position (A) to identify each Purchased Receivable at all times and (B) to
retrace the origin of all Collections in respect of each such Purchased
Receivable;

 

20. other than as provided for or permitted in the Transaction Documents (i) it
has not created any Adverse Claim over all or any of its present or future
assets or revenues which affects the Purchased Receivables and (ii) the
execution of the Transaction Documents and the exercise by it of its rights and
performance of its obligations thereunder will not result in the existence of
nor oblige it to create any encumbrance over all or any of its present or future
revenues or assets;

 

21. it does not carry on business under a trade name or other name differing
from the name used in this Agreement;

 

22. upon purchase and assignment of the Purchased Receivables, in accordance
with the terms of this Agreement shall have a valid and perfected ownership or
security interest in each Purchased Receivable, free and clear of any liens,
encumbrances, liabilities and Adverse Claims, other than any liens created by or
through such Funding Purchaser;

 

23. it is not an “investment company” as defined in, or is exempt from the
registration requirements of, the Investment Company Act of 1940, as amended;

 

24. it has its “center of main interests” (as that term is used in Article 3(i)
of the Council of European Union Regulation No 1346/2000 on Insolvency
Proceedings (the “Regulation”) in The Netherlands) and it has no establishment
(as that term is used in Article 2(h) of the Regulations in any jurisdiction
outside The Netherlands;

 

- 34 -



--------------------------------------------------------------------------------

25. it has not implemented any material change in or material amendment to the
Credit and Collection Policies (which shall always be the case if such change or
amendment would adversely affect the ability to collect any Purchased Receivable
affected by such change or amendment), without consent of the Funding Purchaser
and the Funding Administrator (such consent not to be unreasonably withheld);

 

26. as of the date of this Agreement it has not engaged in any activity other
than in relation to its incorporation and the authorization and execution of the
Transaction Documents to which it is a party;

 

27. the Security Agreements validly create the security interests which they are
purported to create;

 

28. duly and timely perform and comply with its obligations under each of the
Transaction Documents to which it is a party; and

 

29. its financing activities have been conducted and will be conducted in a
manner so that it will comply with the FMSA and in particular it represents,
warrants and agrees that it has not received and will not receive any repayable
funds (opvorderbare gelden) from others than PMPs or from within a closed circle
(besloten kring) as defined in the FSMA.

 

- 35 -



--------------------------------------------------------------------------------

SCHEDULE 4

COVENANTS AND UNDERTAKINGS OF THE MAIN SPV

The Main SPV covenants and undertakes the following to each Funding Purchaser
and the Funding Administrator:

 

1. it shall punctually and fully comply with its covenants and obligations under
the Transaction Documents to which it is a party; any expenses incurred in
connection therewith shall be borne by the Main SPV; by purchasing the Purchased
Receivables, neither the Funding Purchasers nor the Funding Administrator shall
assume any obligation or liability towards the Debtors;

 

2. (a) once in any calendar year at its own expense (“Annual Review”), (b) in
addition to the Annual Review, twice in such calendar year upon the written
request of the Funding Purchasers or the Funding Administrator and at the
expense of the Funding Administrator, and (c) at any time after occurrence of a
Termination Event at its own expense, it shall promptly make available to the
Funding Purchasers and, at the Funding Administrator’s election, an auditor of
internationally recognized standing (i) any information and any documents in its
possession relating to the Purchased Receivables and the Related Rights related
thereto and (ii) all information and documentation reasonably necessary to fully
assess the Main SPV’s financial situation, and the Main SPV shall cooperate
fully with the Funding Administrator and the Master Servicer (as applicable) to
provide such information and any such documents to Funding Purchasers or the
Funding Administrator (as applicable).

 

3. at all times during regular business hours and, so long as no Potential
Termination Event or Termination Event has occurred, upon reasonable notice,
permit any Funding Purchaser, the Funding Administrator or its agents to visit
its offices and properties and to inspect all records and documents relating to
the Purchased Receivables sold hereunder and to the Related Rights, including,
to the extent in its possession, internal documentary evidence and data
processing systems, and to make copies and abstracts provided that the Main SPV,
the Facility Agent and any of their agents shall use commercially reasonable
efforts to limit the duration of any on-site inspection to no longer than three
Business Days. In addition, it shall permit each Funding Purchaser and the
Funding Administrator to discuss matters relating to the Purchased Receivables
transferred hereunder with the management, the employees and the accountants of
the Main SPV;

 

4. it shall safekeep and make available to the Funding Purchasers and the
Funding Administrator, upon reasonable notice, at its principal place of
business originals, to the extent in its possession, of all Contracts,
agreements, delivery notes, lists of balances and other material relating to the
Receivables transferred hereunder, employing the care of a prudent businessman;

 

5. it shall deliver to the Funding Purchaser and the Funding Administrator
promptly upon request in accordance herewith duly signed Debtor Notifications
for any Purchased Receivables transferred hereunder not yet collected;

 

- 36 -



--------------------------------------------------------------------------------

6. it shall not contribute to the creation of counterclaims of the Debtor
against the Purchased Receivables transferred hereunder;

 

7. it shall furnish to the Funding Purchasers and the Funding Administrator all
such assistance (including powers of attorney and other authorizations) as any
Funding Purchaser or the Funding Administrator may from time to time reasonably
request with respect to the servicing, administration, collection and
enforcement of the Receivables and the related Collections;

 

8. it shall promptly inform the Funding Purchasers and the Funding Administrator
of any imminent execution measures undertaken by third parties with respect to
the Purchased Receivables transferred hereunder and/or Related Rights.
Additionally, upon the occurrence of such measures, the Main SPV shall deliver
to each of the Funding Purchasers and the Funding Administrator at its request
all documents and records reasonably necessary for the legal enforcement of its
claims and reimburse the Funding Purchasers and the Funding Administrator for
all expenses incurred in connection with such legal enforcement. At the request
of any Funding Purchaser or the Funding Administrator and to the extent
permitted by law the Main SPV shall enforce the claims of such Funding Purchaser
against the Debtor before any court;

 

9. it shall promptly notify the Funding Purchasers and the Funding Administrator
of (i) any change in its auditors or (ii) any material change in its accounting
policies to the extent such change in accounting policies could reasonably be
expected to have a Material Adverse Effect;

 

10. the Main SPV will not (a) extend, amend or otherwise modify the terms and
conditions of any Receivables transferred hereunder, or (b) amend, modify or
waive any term or condition of any Contract related thereto except (i) in
accordance with the applicable Credit and Collection Policies or allowed by the
Transaction Documents, or (ii) as required by law;

 

11. it will not make any amendment, novation or other modification to, or waive
any provision of any Transaction Document to which it is a party except in
accordance with the amendment provisions thereof;

 

12. it will not voluntarily revoke or attempt to revoke any power of attorney
granted by it in connection with the transactions contemplated by the
Transaction Documents (unless such revocation results from mandatory application
of applicable law);

 

13. unless delivered to the Funding Purchasers or the Funding Administrator, the
Main SPV shall not take any action to cause any Purchased Receivable transferred
hereunder not evidenced by a negotiable instrument upon origination to become
evidenced by a negotiable instrument, except in connection with the enforcement
or collection of a Defaulted Receivable;

 

14. it shall maintain in full force and effect all licenses, authorizations,
consents, permits, approvals, registrations and notifications which are at any
time required in connection with the performance of its duties and obligations
hereunder and under the other Transaction Documents to which it is a party;

 

- 37 -



--------------------------------------------------------------------------------

15. the Main SPV shall not liquidate or dissolve or enter into any amalgamation,
merger or consolidation with any Person, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions), all or
substantially all of the property (whether now owned or hereafter acquired) of
the Main SPV to, any Person;

 

16. it shall comply in all material respects with the Credit and Collection
Policies in regard to each Purchased Receivable, any Related Rights and the
related Contract;

 

17. it shall not implement any material change in or material amendment to the
Credit and Collection Policies (which shall always be the case if such change or
amendment would adversely affect the ability to collect any Purchased Receivable
affected by such change or amendment), without consent of the Funding Purchaser
and the Funding Administrator (such consent not to be unreasonably withheld).

 

18. it shall, at its expense, in a timely manner fully perform and comply with
all provisions, covenants and other promises required to be observed by it under
the Contracts and Related Rights relating to the Purchased Receivables
transferred hereunder;

 

19. it shall use commercially reasonable efforts to protect the rights of the
Funding Purchasers and the Funding Administrator in the Purchased Receivables
sold hereunder. In particular, the Main SPV shall execute deeds and documents
and take any other action necessary to protect, give evidence of and create the
rights of the Funding Purchaser and the Funding Administrator in the Purchased
Receivables transferred hereunder, the Related Rights and the related
Collections;

 

20. it shall maintain a system of accounting established and administered in
accordance with generally accepted accounting principles of the Main SPV’s
jurisdiction and will notify the Funding Purchasers and the Funding
Administrator of any changes in its auditors, the accounting principles or
applicable accounting practices occurring after the Closing Date;

 

21. it shall report without request of any Funding Purchaser any extraordinary
events which would reasonably be expected to have a Material Adverse Effect on
its financial situation promptly following it becoming aware of the occurrence
of such events;

 

22. it shall have fulfilled or shall fulfill all VAT payment obligations with
respect to each Purchased Receivable sold;

 

23. it shall notify each Funding Purchaser and the Funding Administrator in
writing of a Termination Event within one Business Day upon learning of the
occurrence thereof, describe the same and, if applicable, the measures being
taken with respect thereto;

 

24. it shall not change its name, identity or corporate structure or relocate
its principal office;

 

- 38 -



--------------------------------------------------------------------------------

25. it shall:

 

  (a) notify each Funding Purchaser and the Funding Administrator of any
attachment by its creditors to any Purchased Receivables which may lead to
payments in relation to any Receivable being made directly to any of the Main
SPV’s creditors or of any purported attachment by the Main SPV’s creditors;

 

  (b) not give any instructions to any Debtor to make any payments in relation
to any Purchased Receivable to any of its creditors;

 

26. it shall procure that the Master Servicer shall deliver a Monthly Report to
each Funding Purchaser on each Reporting Date;

 

27. in the event that during the term of the transactions contemplated by the
Transaction Documents a material net economic interest is required to be
retained in accordance with Article 122a of Directive 2006/48/EC in the European
Union or any similar requirements are imposed in any jurisdiction, it shall,
within five Business Days from (and including) the delivery of written notice
from any Funding Purchaser or the Funding Administrator, commence negotiations
in good faith with such Funding Purchaser and the Funding Administrator to
implement such requirement for the purposes of the transactions contemplated by
the Transaction Documents;

 

28. it shall do all things necessary to remain duly organized, validly existing
and in good standing under the laws of the Main SPV’s jurisdiction and maintain
all requisite authority to conduct its business in such jurisdiction;

 

29. it shall comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject;

 

30. except as otherwise provided in the Transaction Documents or unless each
Funding Purchaser and the Funding Administrator otherwise consent in writing, it
shall not sell, assign or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to any Purchased Receivable, related Contract
or Related Rights, or assign any right to receive income in respect thereof or
attempt, purport or agree to do any of the foregoing to the extent that it
conflicts with the terms hereof or the transactions contemplated hereby;

 

31. if any Repossessable Goods are repossessed by, or returned to, it, it shall
attempt to sell such Repossessable Goods in accordance with the Credit and
Collection Policies;

 

32. it shall after the delivery of any Investment Request and before the making
of the Investment requested therein, notify the Facility Agent and the Funding
Administrator of the occurrence of any event of which it is aware which results
in or may reasonably be expected to result in any of the representations and
warranties contained in Clause 18.1 being untrue at or before the time of the
making of such Advance;

 

- 39 -



--------------------------------------------------------------------------------

33. it shall immediately inform the Facility Agent and the Funding Administrator
upon becoming aware of the occurrence of any litigation, Originator Termination
Event, Potential Termination Event or Termination Event and, in case of any
threatened litigation, any details of any threatened litigation which, in the
reasonable opinion of the Main SPV can have a material adverse effect in
relation to a Greif Transaction Party (also taking into account the seriousness
of the threatened litigation);

 

34. it shall ensure that at all times the claims of the Facility Agent pursuant
to the Parallel Debt against it are secured over substantially all its assets
and undertaking pursuant to and in accordance with the terms of the Security
Agreements;

 

35. it shall maintain adequate accounting systems, records, data and other
relevant information to the extent necessary to conduct its business on a day to
day basis;

 

36. it shall ensure that any security granted pursuant to the Security
Agreements shall at all times be valid and enforceable and first ranking (save
for any statutory preferences) in favour of the Facility Agent free from any
other Adverse Claim;

 

37. it shall prepare and provide to the Funding Purchasers, the Facility Agent
and the Funding Administrator audited financial statements, each of which shall
be certified by a director of Main SPV as fairly representing its financial
condition as at the date on which those financial statements were drawn up;

 

38. it shall hold itself out and identify itself as a separate and distinct
entity under its own name and not as a division or part of any other person or
entity;

 

39. it shall maintain its “centre of main interests” in The Netherlands, within
the meaning of the Regulation;

 

40. it shall not have any employees or premises;

 

41. it shall not pay any dividends in excess of the amounts standing to the
Share Capital Account from time to time, or make any distributions in respect of
its share capital except to the extent required by law, or issue any additional
shares;

 

42. it shall not give any guarantee or indemnity in respect of, or assume any
liability voluntarily (actual or contingent) in respect of, any obligation of
any person which, whether present or future, other than indebtedness in respect
of Tax, assessments or governmental charges not yet overdue or administration,
corporate or secretarial expenses, or indebtedness incurred, created or assumed;
it being understood that Main SPV will incur present and future indebtedness
under this Agreement and the Subordinated Loan Agreement;

 

43. it shall not become a member of a group of companies for the purposes of VAT
or corporate income tax;

 

44. it shall not have an interest in any bank account, other than the Main SPV
Accounts; and

 

45. it shall not act as a director of any company.

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF NOTICE OF SALE AND ASSIGNMENT

[Letterhead of [•]]

(Registered letter with acknowledgement of receipt)

[Originator] has sold and assigned to Greif Coordination Center B.V.B.A.
pursuant to the terms of an originator receivables purchase agreement dated
27 April 2012, and Greif Coordination Center B.V.B.A. has sold and assigned to
Cooperage Receivables Finance B.V., a limited liability company incorporated
under the laws of The Netherlands having its registered office at Naritaweg 165,
1043 BW Amsterdam, The Netherlands, pursuant to the terms of a receivables
purchase agreement dated 27 April 2012 and Cooperage Receivables Finance B.V.
has sold and assigned to [insert relevant Funding Purchaser], the following
receivables of which you are indebted towards it (the “Receivables”):

 

Invoice # with date

of posting

 

Place of payment

 

Amounts             (in

relevant Approved

Currency)

 

Due     date         of

posting

As a result of such sale and assignments, [•] has become the owner of the
Receivables, and we hereby notify you of the assignment.

Consequently, settlement of the said Receivables shall be made to our account #:
[•] with [•] by bank transfer.

Signed in [•],

Dated [•]

[•]

 

  

By: [•]

Title: [•]

 

- 41 -



--------------------------------------------------------------------------------

SCHEDULE 6

MANDATORY COST RATE

 

1. The Mandatory Cost Rate is an addition to the interest rate to compensate the
Committed Purchaser for the cost of compliance with the requirements of the Bank
of England and/or the UK Financial Services Authority and/or the European
Central Bank (or, in either case, any other authority which replaces all or any
of its functions) and which come into existence after the Closing Date.

 

2. On the first day of each Tranche Period (or as soon as possible thereafter)
the Committed Purchaser shall calculate the Mandatory Cost Rate as a percentage
rate per annum in accordance with the formula set out below.

 

3. The Mandatory Cost Rate for the Committed Purchaser if lending from an office
in a Participating Member State will be the percentage determined by the
Committed Purchaser as the cost of complying with the minimum reserve
requirements of the European Central Bank.

 

4. The Mandatory Cost Rate where the Committed Purchaser is lending through an
office in the United Kingdom will be calculated in Sterling as follows:

 

LOGO [g337552g31y88.jpg]

if the Liquidity Advance is in Sterling

and:

 

LOGO [g337552g52k15.jpg]

if the Liquidity Advance is in any other currency.

Where:

 

  A: is the percentage of eligible liabilities (assuming these to be in excess
of any stated minimum) which the Committed Purchaser is from time to time
required to maintain as an interest free cash ratio deposit with the Bank of
England to comply with cash ratio requirements.

 

  B: is the percentage rate of interest (excluding the Liquidity Facility Margin
and the Mandatory Cost Rate) payable for the relevant Tranche Period on the
relevant Liquidity Advance.

 

  C: is the percentage (if any) of eligible liabilities which the Committed
Purchaser is required from time to time to maintain as interest bearing special
deposits with the Bank of England.

 

- 42 -



--------------------------------------------------------------------------------

  D: is the percentage rate per annum payable by the Bank of England to the
Committed Purchaser on interest bearing special deposits.

 

  E: is the rate of charge payable by the Committed Purchaser to the Financial
Services Authority pursuant to the Fees Rules (calculated, for this purpose, by
the Committed Purchaser as being the average of the fee tariffs specified in the
Fees Rules under activity group A.1. Deposit acceptors as are applicable to the
Committed Purchaser, ignoring any minimum fee or zero rated fees required
pursuant to the Fees Rules) expressed in pounds per £1,000,000 of the Tariff
Base of the Committed Purchaser.

 

5. For the purposes of this Schedule:

 

(a) “eligible liabilities” and “special deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

(b) “Fees Rules” means the rules on supervision fees contained in the FSA Fees
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits; and

 

(c) “Tariff Base” has the meaning given to it, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formula, A, B, C and D will be included in the
formula as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. The Committed Purchaser may from time to time, after consultation with the
Company, determine and notify to all parties any amendments or variations which
are required to be made to the formula set out above in order to comply with any
change in law or any requirements from time to time imposed by the Bank of
England or the UK Financial Services Authority or the European Central Bank (or,
in either case, any other authority which replaces all or any of its functions)
and any such determination shall, in the absence of manifest error, be
conclusive and binding on all the parties hereto.

 

- 43 -



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have executed this Agreement the day and
year first before written.

 

for and on behalf of

COOPERAGE RECEIVABLES FINANCE B.V.

as the Main SPV

 

/s/ Gawein Heijmans

(signature)

 

/s/ Anna Bak

(signature)

Name: Gawein Heijmans

Title: Attorney in fact

 

Name: Aura Bok

Title: Attorney in fact

 

for and on behalf of

NIEUW AMSTERDAM RECEIVABLES CORPORATION

as the Conduit Purchaser

 

/s/ Bernard Angelo

(signature)

 

/s/ John Fridlington

(signature)

Name: Bernard Angelo

Title: Vice President

 

Name: John Fridlington

Title: Vice President

 

for and on behalf of )

GREIF COORDINATION CENTER B.V.B.A. )

as Master Servicer, Orginators’ Agent,

Belgian Intermediary

   

/s/ Michel Verholen

(signature)

 

 

(signature)

Name: Michel Verholen

Title: Director

 

Name:

Title:

 

     

     

 

- 44 -



--------------------------------------------------------------------------------

For and on behalf of

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK

B.A.

as Italian Intermediary

 

/s/ G. Hattie

(signature)

 

/s/ James Han

(signature)

Name: G. Hattie

  Name: James Han

Title: Director

  Title: Executive Director

 

for and on behalf of

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK

B.A., (TRADING AS RABOBANK

INTERNATIONAL), LONDON

BRANCH

as Committed Purchaser, Funding

Administrator and Facility Agent

 

/s/ G. Hattie

(signature)

 

/s/ James Han

(signature)

Name: G. Hattie

Title: Director

 

Name: James Han

Title: Executive Director

 

- 45 -